Citation Nr: 1424136	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for multiple cysts to the left forearm and scalp to include as due to herbicides.

3.  Entitlement to a compensable disability rating for resolved tinea cruris with residual hyperpigmentation.

4.  Entitlement to a compensable disability rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



		WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1967 through February 1969.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Oakland, California.  
	
The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in May 2012.  A transcript of this proceeding is associated with the claims file.  During this hearing, the Veteran submitted additional evidence with a waiver of RO review. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

During the May 2012 Board hearing the Veteran raised the issue of entitlement to an increased rating for his service-connected PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
	
Regarding the IBS issue, the Veteran's service treatment records show that he was treated for nausea, vomiting, and abdominal cramps in February 1968 with an impression of acute gastroenteritis.  His February 1969 separation examination shows a normal G-U (genitourinary system) but in the Veteran's February 1969 report of medical history the Veteran responded "yes" to "stomach, liver, or intestinal trouble" and noted his February 1968 treatment for gastroenteritis.  

The Veteran submitted a claim for service connection for IBS in November 2007.  In connection with this claim the Veteran submitted private treatment records showing complaints of chronic recurrent diarrhea as early as October 1995 and an impression of irritable colon in March 2007.  The Veteran also submitted statements from himself and a friend dated in October/November 2007 noting complaints of stomach problems since the Veteran's discharge from service in 1969.  In his June 2009 notice of disagreement the Veteran reported that he had been given medicine for his IBS at Sacramento County Hospital in 1969.  Furthermore, a note in the claims file indicates that the Veteran was treated by Dr. T.F. for IBS in the 1980s.  

The Veteran has not yet been afforded a VA examination for his claimed IBS.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that, in light of the February 1968 service treatment record showing treatment for acute gastroenteritis, the private medical records showing chronic recurrent diarrhea as early as October 1995 with a diagnosis of irritable colon in March 2007, as well as the lay statements regarding continuity of stomach problems since service are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon, 20 Vet. App. at 79.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of any pathology that he may now have specific to a gastrointestinal disorder. 

The Veteran also contends that his IBS is related to his service-connected PTSD.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon, 20 Vet. App. at 79; see also 38 C.F.R. § 3.159(c)(4)(i).  Given the allegations of IBS secondary to the Veteran's service-connected PTSD, a medical opinion regarding whether a diagnosed gastrointestinal disorder is secondary to or aggravated by the Veteran's service-connected PTSD is also necessary to substantiate the claim.  38 C.F.R. § 3.159(c)(4).

Regarding the multiple cysts of the left forearm/scalp issue, as above, the Veteran is currently service connected for tinea cruris and tinea pedis.  Significantly, upon report of medical history in April 1967 the Veteran reported a history of athlete's feet (i.e., tinea pedis) and the Veteran was later treated for athlete's feet in August 1967.  Post-service private treatment records show treatment for various skin issues as early as January 1978.  Significantly, a November 1997 private treatment record shows treatment for a rash, found to be contact dermatitis, of the forearms.  Also, a December 2006 private treatment record shows that the Veteran was treated for a cyst on his head and a September 2007 private treatment record shows treatment for dry scalp and seborrheic dermatitis.  Furthermore, in November 2007 correspondence the Veteran wrote that he was treated for a cyst on his left forearm in March 1868 (during his military service), sustained a laceration to his head requiring stitches in October 1968 (also during military service), and had a cyst removed from his neck surgically in August 1969 (approximately six months after his separation from service).  In the Veteran's June 2009 notice of disagreement he wrote that he was treated for a cyst on his left forearm and scalp in June 1967.  

While the Veteran was afforded VA skin examinations in March 2008 and January 2010, these examination reports only pertain to the Veteran's service-connected tinea cruris and tinea pedis and do not address the claimed multiple cysts of the left forearm/scalp issue.  In light of this evidence, as well as the lay statements regarding skin problems in service and continuity of skin problems since service are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon, 20 Vet. App. at 79.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of any pathology that he may now have specific to a skin disorder of the left forearm and/or scalp.  Also, given the fact that the Veteran is currently service connected for other skin disorders, a medical opinion regarding whether a diagnosed skin disorder of the left forearm and/or scalp, other than the already service-connected tinea cruris or tinea pedis is secondary to or aggravated by the Veteran's service-connected skin disorders is also necessary to substantiate the claim.  38 C.F.R. § 3.159(c)(4).

Regarding the tinea cruris and tinea pedis issues, the Veteran was last afforded a VA skin examination in January 2010.  During the May 2012 Board hearing the, the Veteran reported that his service-connected skin disorders and increased in severity since his last VA examination.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R.  § 3.159  (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 
      
Furthermore, in a July 2005 statement the Veteran wrote that while his service-connected skin disorders were not problematic during a February 2005 VA examination, he was currently experiencing an exacerbation of his disorders.  Notably, the most recent VA examinations pertaining to the Veteran's skin are dated in March 2008 and January 2010.  It appears that the Veteran's service-connected tinea cruris and tinea pedis is more disabling during warmer weather.  Thus, the Veteran should be provided  a new VA examination to ascertain the nature and severity of his service-connected tinea cruris and tinea pedis.  Because the Veteran has stated that his skin condition is exacerbated during hot weather, all efforts should be made to schedule the VA examination during that period of time when he is more likely to experience a flare up of his skin condition, i.e., during summer months.  See Ardison v. Brown, 6 Vet. App. 405 (VA examination inadequate because it was not performed during a time when the veteran's tinea pedis was active.)

Finally, the Board notes that there may be outstanding VA treatment records not yet associated with the claims file.  Notably, the most recent VA treatment records in the file are dated in May 2012.  However, it appears that all of the VA treatment records in the claims file dated since September 2009 have been provided directly by the Veteran and appear to be quite sparse.  The most recent VA treatment records in the claims file obtained by VA are dated in February 2008.  As such, on remand, an attempt should be made to obtain any outstanding VA treatment records dated from February 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his multiple cysts to the left forearm and scalp, IBS, tinea cruris, and tinea pedis, including any private providers, specifically for Dr. T.F. who reportedly treated the Veteran for IBS in the 1980s.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.

2. Obtain all outstanding VA treatment records dated from February 2008 to the present, and associate them with the claims file.

3. After all records and/or responses have been received, the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his current gastrointestinal disorder.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should offer an opinion on the following:

(A) Does the Veteran currently have a gastrointestinal     disorder, to include IBS?

(B) Is it at least as likely as not that any diagnosed gastrointestinal disorder is related to the Veteran's military service?

(C) Is it at least as likely as not that a gastrointestinal disorder is caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected PTSD?  In this regard, the examiner should consider the Veteran's statements regarding the association between his gastrointestinal disorder and PTSD during the May 2012 Board hearing.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

4. After all records and/or responses have been received, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any current skin disorders.  The examination should be scheduled during that period of time when he is more likely to experience a flare up of his skin conditions, i.e., during summer months.   The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide diagnoses of all current skin disorders.  For each diagnosis rendered, as well as the prior diagnoses of record (to specifically include, but not limited to, cysts of the left forearm and scalp) that have been present at any time since November 29, 2007, the examiner must provide an opinion as to whether any such skin disability is a manifestation of the service-connected tinea cruris and/or tinea pedis. 

If the examiner determines that it is not possible to separate the effects of any nonservice-connected disorders from the service-connected tinea cruris and/or tinea pedis, the manifestations of the nonservice-connected disorder(s) should be attributed to the service-connected tinea cruris and/or tinea pedis.

If the examiner determines that it is possible to separate the effects of any nonservice-connected disorders from the service-connected tinea cruris and/or tinea pedis, the examiner should offer an opinion on the following:

(A)  Does the Veteran currently have residuals of cysts to the left forearm and scalp?

(B)  If so, is it at least as likely as not that any diagnosed residual of cysts to the left forearm and scalp is related to the Veteran's military service, to include exposure to herbicides?

(C)  Is it at least as likely as not that a residual of cysts to the left forearm and scalp is caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected tinea cruris and/or tinea pedis?  

The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected tinea cruris and/or tinea pedis, and identify the prescribed treatment(s). He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period beginning November 29, 2007, to the present.  

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



